            Case
            Case 1:19-cr-00460-KMW
                 1:19-cr-00460-KMW Document
                                   Document 88-6
                                            40-5 Filed
                                                 Filed 05/18/21
                                                       01/23/20 Page
                                                                Page 1
                                                                     1 of
                                                                       of 5
                                                                          5




EXHIBIT F
Case
Case 1:19-cr-00460-KMW
     1:19-cr-00460-KMW Document
                       Document 88-6
                                40-5 Filed
                                     Filed 05/18/21
                                           01/23/20 Page
                                                    Page 2
                                                         2 of
                                                           of 5
                                                              5
Case
Case 1:19-cr-00460-KMW
     1:19-cr-00460-KMW Document
                       Document 88-6
                                40-5 Filed
                                     Filed 05/18/21
                                           01/23/20 Page
                                                    Page 3
                                                         3 of
                                                           of 5
                                                              5
Case
Case 1:19-cr-00460-KMW
     1:19-cr-00460-KMW Document
                       Document 88-6
                                40-5 Filed
                                     Filed 05/18/21
                                           01/23/20 Page
                                                    Page 4
                                                         4 of
                                                           of 5
                                                              5
Case
Case 1:19-cr-00460-KMW
     1:19-cr-00460-KMW Document
                       Document 88-6
                                40-5 Filed
                                     Filed 05/18/21
                                           01/23/20 Page
                                                    Page 5
                                                         5 of
                                                           of 5
                                                              5
